In this suit, it appears that the defendant in the court of quarter sessions waved all errors in stating the breaches and in joining issue, which forbids this court to regard any of the errors alleged *297which would otherwise have been deemed substantial. Therefore, it is considered by the court, that the judgment aforesaid be affirmed, that the defendant may proceed to have the benefit of the same in the court below, and recover of the plaintiffs ten per cent, damages on the amount thereof together with his costs in this behalf expended, which is ordered to be certified to the Mason circuit' court.